Citation Nr: 1310955	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  09-09 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable disability rating for tinea pedis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to April 1963.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in relevant part, granted service connection for tinea pedis and assigned a noncompensable disability rating, effective November 2, 2005.  Jurisdiction over the Veteran's claim has remained with the RO in Hartford, Connecticut.  

In June 2010, February 2011, November 2011, and October 2012, the Board remanded the Veteran's claim on appeal for additional development.  

The issue of entitlement to service connection for psoriasis/eczematous dermatitis has been reasonably raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See December 2012 VA examination report (where the Veteran contended that his psoriasis has been present since his time in service).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  Because VA examination reports have differentiated the Veteran's psoriasis from his service-connected tinea pedis, the Board has determined that the claim is not inextricably intertwined with his current increased rating claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, if service connection is warranted for psoriasis, a separate disability rating should be applied, if so warranted.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected tinea pedis covers less than five percent of his total skin area, and requires only the use of intermittent topical creams to treat the condition.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3 (2011); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7899-7806 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).   

The Veteran is challenging the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty to notify has been met to the extent necessary in this case.

Regarding the duty to assist, the RO has obtained the Veteran's VA treatment records and identified private treatment records.  He has additionally been afforded multiple VA examinations.  As discussed below, the examinations, taken together, provide sufficient information to rate the disabilities on appeal.

The RO/Appeals Management Center (AMC) substantially complied with the Board's December 2012 remand directives with respect to this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board's prior remands had focused on affording the Veteran an adequate VA examination to assess the severity of his service-connected skin disability during a period of flare up of the disability.  All such efforts were to be documented in the Veteran's claims file.  If the RO/AMC was unable to schedule his examination during a period of flare up, than the reason for this was also to be documented in the claims file.  

Here, following the Board's most recent October 2012 remand, the AMC specifically notified the Veteran in a November 2012 letter that he should coordinate with the VA medical facility in West Haven, Connecticut, to schedule a VA examination during a time in which he was experiencing a flare up of his service-connected skin disability.  The VA medical facility was then expected to contact the AMC to have a Veterans Service Representative officially request the examination.  

A December 2012 Report of General Information Form indicates that the Veteran was contacted by the AMC to inquire about his disability for VA examination purposes.  At that time, the Veteran reported that he had already been scheduled for an examination.  The Veteran was asked to notify the examiner that if his claims file had not arrived by the time of his scheduled examination, it was in route.  

The Veteran was then afforded the requested VA skin examination in December 2012.  While the VA examination report does not specifically indicate whether the examination was being conducted during a period of flare up, the Board finds that no prejudice results to the Veteran by the examiner's failing to specifically so indicate.  The previous examination indicated that there was no active tinea, while the 2012 examination showed that there was current tinea.  This indicates that the examination was conducted during a flare up.

More importantly, the AMC has made all reasonable efforts to schedule the Veteran's examination during a period of flare up of his service-connected tinea pedis by specifically instructing him to notify the VA medical facility when such a flare up was occurring.  It does not appear that the Veteran ever did so; any such failure is by no means the fault of VA.  

The October 2012 remand additionally instructed the RO/AMC to obtain the Veteran's VA treatment records dated between December 2009 and September 2010, and dated since March 2012.  These records were properly obtained and associated with the record.

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, the Board finds that no prejudice results to the Veteran in adjudicating his claim on the evidence of record, as this evidence adequately addresses the pertinent rating criteria and is sufficient for the Board to consider the functional effects of his service-connected tinea pedis.  

II.  Initial Ratings

      A.  Governing Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2012).  Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2012).  Otherwise, the lower rating will be assigned.  Id.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, where a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  In these cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Id.  Here, however, the Board finds that staged ratings are not warranted as the Veteran's disability has not at any point been shown to reach a severity as to warrant a compensable disability rating.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2012).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, and the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

      B.  Analysis

The Veteran seeks an initial compensable disability rating for his service-connected tinea pedis.  His tinea pedis has been evaluated by pursuant to the rating criteria found under 38 C.F.R. §4.118, Diagnostic Code 7806, the criteria for rating dermatitis or eczema.  During the pendency of his appeal, changes were made to the Schedule for Rating Disabilities for disabilities of the skin, 38 C.F.R. § 4.118, effective October 23, 2008.  See 73 Fed. Reg. 54710 (Oct. 23, 2008); see also 38 C.F.R. § 4.118 (2012).  Because the regulations as amended in October 2008 apply only to claims received by VA on or after October 23, 2008, that version of the skin regulations will not be applied here, as the effective date for service connection for the Veteran's tinea pedis is November 2, 2005.  See id.  

There is no diagnostic code specifically pertaining to tinea.  Where an unlisted disability is encountered, it will be rated by analogy to under a closely related disease or injury in which not only functions affected but the anatomical localization and symptomatology are closely analogous.  The Veteran's disability has been rated by analogy under the criteria for dermatitis or eczema contained in Diagnostic Code 7806.  As further discussed below, the criteria contemplate the extent of skin involvement and associated symptoms.  This is the diagnostic code that most closely fits tinea.

The criteria for rating dermatitis or eczema under Diagnostic Code 7806 were not specifically changed by the October 2008 amendments.  

The criteria for rating dermatitis or eczema depend, in part, on the percentage of skin affected by the dermatitis and on the use of intermittent systemic therapy.  A noncompensable rating is assigned if less than five percent of the entire body or less than five percent of exposed areas are affected, and; no more than topical therapy was required during the previous 12-month period.  38 C.F.R. § 4.118, DC 7806.  

A 10 percent rating is warranted where at least 5 percent, but less than 20 percent of the entire body or where at least 5 percent, but less than 20 percent of exposed areas are affected, or; where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the previous 12-month period.  Id.  

A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past twelve month period.  Id.  

A maximum rating of 60 percent is warranted where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs was required for a total duration of six weeks or more, but not constantly, during the past twelve month period.  Id.

The Veteran was originally afforded a VA examination in connection with his service connection claim in December 2007.  At that time, he was described as having intermittent tinea pedis which responded nicely to anti-fungal cream as well as to him keeping his feet clean and dry.  The examiner, however, did not describe the percentage of the Veteran's skin affected by tinea pedis.  

Subsequent VA treatment records show that the Veteran was treated for recurrent fungal dermatitis with Lotrisone cream in February 2008, but the percentage of skin affected was again not indicated.  

Following the Board's June 2010 remand of this claim, the Veteran was afforded another VA examination in November 2010.  At that time, he reported that when he got flare ups of tinea in his feet, he would also get tinea in his groin area.  He reported using prescribed Lotromin or Clotrimazole/betamethasone cream twice a day and that he had to use the cream at least once a month for the previous three to five days.  He reported that his condition seemed to be worse in the fall and winter and that it had affected his toenails.  The examiner described the Veteran's feet as having macerated skin between toes 2, 3, 4, and 5 with onychomycotic 4th and 5th toenails on the left foot, and macerated skin between toes 2, 3, 4, and 5 with onychomycotic 1st, 4th, and 5th toenails.  The examiner indicated that with both feet together one percent of non-exposed skin areas were affected.

In February 2011, the Board remanded the Veteran's claim in order to schedule a VA examination to assess the severity of his service-connected skin disability during a period of flare up.  He was subsequently afforded a VA skin examination in September 2011.  In addition to tinea pedis, the examiner assessed the Veteran with having inverse psoriasis versus eczematous dermatitis.  The examiner noted that the tinea pedis was a problem at least twice a month and resolved with treatment in about one week.  Eczema affected his groin, gluteal fold, axillae, and antecubital fossa.  The eczema also sometimes affected the skin behind his knees.  

The Veteran used a variety of creams depending on the location of each skin condition, but was specifically noted to us Lotromin cream daily at least twice a month for a period of one week.  The examiner noted that flare ups of tinea pedis usually affected the area between his toenails.  Tinea pedis also affected his toenails causing onychomycosis, and although there was no rash during the time of examination, the examiner noted that one percent of his non-exposed skin area was affected during flare ups.  The examiner also noted that his eczematous dermatitis had no relationship to his service-connected tinea pedis.  

The Board remanded the Veteran's increased rating claim again in November 2011, primarily to make an additional attempt to schedule the Veteran's VA skin examination during a period of flare up of his tinea pedis.  The Veteran was afforded a new VA skin examination in March 2012.  The Veteran reported experiencing intermittent rash on his back, axilla, groin, abdomen, gluteal folds, behind the ears, and in the antecubital areas.  He reported that his rash developed when he was in Korea during the war.  

The Veteran used topical corticosteroids, including Hydrocortisone cream, to treat eczema and tinea for six weeks or more, but not constantly, during the preceding 12-month period.  He also used other topical medications, including Nystatin, Mupicrocin, Elidel, and zinc oxide, during a period of six weeks or more, but not constantly, during the preceding 12-month period.  However, these creams appear to have been used to treat his eczema/psoriasis.  

Diagnoses included psoriasis and erythematous macular rash in the bilateral inguinal fold and the right axilla.  The examiner noted that he did not have skin conditions that caused scarring or disfigurement.  

The examiner noted the Veteran did not currently have any evidence of service-connected tinea pedis, but that he had been under treatment for a skin condition since December 2010 with a diagnosis of inverse psoriasis.  The inverse psoriasis was noted to affect intertriginous areas of the body and was consistent with symptoms present during the examination, and not pathologically linked to tinea pedis.  Rather, the inverse psoriasis was an immune-mediated condition that had been genetically linked.  Thus, the examiner gave the opinion that the Veteran's psoriasis was less likely than not proximately due to or the result of his service-connected tinea.  

The examiner again reiterated that the Veteran's tinea pedis was in remission.  Thus, not surprisingly, the examiner did not assess the area of skin affected by the tinea pedis.

In October 2012, the Board once again remanded this claim to make an additional attempt to schedule the Veteran for a VA examination during a period of flare up of his service-connected tinea pedis.  The Veteran was afforded his most recent VA examination in December 2012.  During the examination, his diagnoses again consisted of tinea pedis and psoriasis.  The examiner noted that the Veteran had a history of tinea pedis and that he used Clotrimazole cream twice daily, when needed to treat flare ups.  

The examiner noted that the Veteran's toe nails had also been affected by tinea pedis.  The examiner noted that none of the Veteran's diagnosed skin conditions caused scarring or disfigurement of his head, face, or neck.  His tinea was described as involving scaling between his toes with onychomycotic toe nails.  The examiner indicated that the Veteran's service-connected skin condition affected less than five percent of his total body area.  In all, the examiner found that tinea pedis affected one-percent of the Veteran's non-exposed skin area and caused no functional impairment.  The examiner also concluded that the Veteran's tinea pedis was not related to his psoriasis.  

	Analysis

The VA examinations of record all show that the service-connected tinea, even during periods of flare ups, affected less than five percent of his entire skin surface and that no more than topical therapy has been used to treat his tinea pedis at any point during the appellate period.  There is no other evidence showing that tinea has covered five percent of the body or exposed areas.  While the Veteran has reported involvement of the groin and feet, he has not reported or provided evidence that the involvement approximated the percentages needed for a compensable rating.  In order to warrant a compensable disability, the Veteran would at least have to be shown to have tinea pedis that affects five percent or more of his total skin surface, or that intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, was required to treat his tinea pedis.  Such evidence is clearly absent in this case.

The Board has also considered the applicability of other rating criteria for rating disabilities of the skin; the Veteran has not at any point been noted to have suffered scarring or any other skin disability associated with his service-connected tinea pedis.  Therefore, the only applicable rating criteria in this case are those used for rating dermatitis or eczema, as applied.  

The preponderance of the evidence is thus against the grant of an initial compensable disability rating for tinea pedis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21 (2012).

III.  Extraschedular Consideration and TDIU

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2012).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2012).  

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The symptoms associated with the Veteran's service-connected tinea pedis, (i.e., intermittent tinea flare ups causing scaling between his toes and requiring intermittent use of topical treatment) are contemplated by the rating criteria set forth above, and reasonably describe this service-connected disability.  The applied rating criteria are, therefore, adequate to evaluate the Veteran's service-connected tinea pedis and referral for consideration of an extraschedular rating is not warranted in this case.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability is part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the instant case, the VA examination reports of record clearly indicate that the Veteran's tinea pedis results in no functional impairment and has no impact on his ability to work.  Thus, a TDIU claim is not raised by the Veteran or the record within the instant appeal, and therefore, further consideration is not warranted.


ORDER

Entitlement to an initial compensable disability rating for service-connected tinea pedis is denied.  



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


